Case 2:20-cv-00570 Document 1-2 Filed 08/28/20 Page 1 of 1 PagelD #: 15

VERIFICATION OF KANYE WEST

STATEOF OCORGIA
COUNTY OF FANGTTE to-wit:

I, Kanye West, being duly sworn, deposes and says that I have read the foregoing “Verified

Complaint for Declaratory and Injunctive Relief” and believe the factual information contained

 

therein to be true and accurate to the best of my information, knowledge and belief.
Kanye West

Taken subscribed and sworn to before me this day of August, 2020.

My commission expires O8/ \\e (202 2.
Notary Public

‘
’
My

TIVIV TV FF Ke
ayy 44
\) ’ "4
SS) a) VAM s4 "44,
Say es 4444 8 hs,
~ a’ S] jai, Mn
a . Wa ky %
vA 4 os
A WS
